Citation Nr: 0523203	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability, to include residuals of a back injury. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a testicular injury. 

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from July 1971 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared at a hearing before a 
local hearing officer at the RO in June 2001 and at a Board 
hearing in May 2005.  

With regard to the veteran's claims of service connection for 
back and for testicular disabilities, it has been held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's actions.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).   Accordingly, the Board has phrased the 
issues as whether new and material evidence has been received 
to reopen the claims of service connection for residuals of 
back and testicular injuries.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a back injury and residuals of a testicle injury 
in August 1977.  The veteran was notified of this decision in 
September 1977, but he did not file a notice of disagreement 
to initiate an appeal.   

2.  Certain evidence received since the denial of the 
veterans' claims of service connection for residuals of a 
back injury and for residuals of a testicle injury in August 
1977, raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1  The August 1977 rating decision denying service connection 
for residuals of a back injury and for residuals of a 
testicle injury is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
August 1977 rating determination, and the claims of service 
connection for residuals of a back injury and for residuals 
of a testicle injury have been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Injury and Testicle Injury Issues

A review of the record reveals that the RO denied service 
connection for residuals of a back injury and residuals of a 
testicular injury in August 1977.  The bases for the RO's 
denials were that there were no residuals of a back or 
testicular injury at the time of the veteran's separation 
from service or at the time of an August 1977 VA examination.  
The veteran was notified of this decision and did not appeal.  
Thus, the decision became final.  38 U.S.C.A. § 7105.  
However, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated subsequent to this time, his claims will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence received subsequent to the August 1977 rating 
determination includes numerous lay statements submitted in 
support of the veteran's claim, the testimony of the veteran 
at two separate hearings, and June and July 2005 opinions 
from the veteran's private physicians.  In a June 2005 
letter, the veteran's private physician, D. Quinones, M.D., 
indicated that there could be a direct relation between the 
veteran's testicle trauma in service and his chronic 
orchialgia.  In a July 2005 letter, R. Patel, M.D., indicated 
that it was more likely than not that the veteran's chronic 
back condition was related to his period of military service.  
Dr. Patel noted that the veteran was seen in the military for 
back problems.  He further observed that after exiting the 
military he was treated for these ongoing problems.  He 
indicated that as a paratrooper, the veteran suffered from 
trauma to his back at the point of impact.  He noted that the 
difficulties stemming from these injuries were ongoing and 
that given the history of receiving treatment in service, it 
was his opinion that these injuries were directly related to 
his military service.  

After reviewing the claims file, the Board believes that new 
and material evidence has been received to reopen the 
veteran's back injury and testicle injury claims.  The June 
and July 2005 statements form the veteran's private 
physicians raise a reasonable possibility of substantiating 
the claim and must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  It should be 
stressed that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Under such an 
analysis, the Board finds that the newly received medical 
opinions, the credibility of which is presumed, constitute 
new and material evidence.  The back injury and testicle 
injury claims have therefore been reopened. 

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  However, the Board need not 
address the matter of compliance with VCAA at this time.  
VCAA compliance will be addressed when the Board undertakes a 
merits analysis of all of the issues after completion of the 
actions outlined in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claims of service connection for residuals of a 
back injury and for residuals of a testicular injury.  To 
this extent, the appeals are granted subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

With regard to the veteran's claim of service connection for 
testicular pain, the Board notes that while the veteran was 
afforded a VA examination in January 2004, which revealed no 
findings of a testicular injury, the subsequent letter from 
Dr. Quinones reveals a finding of a testicular disorder, 
orchialgia, and a possible relationship between this disorder 
and service.  Based upon the recent findings and opinion, an 
additional VA examination is warranted to clarify the nature 
and etiology of any testicular disorder and whether it is 
related to service.  

With regard to the claim of service connection for a back 
disorder, the Board notes that the veteran's private 
physician has related his current back problems to his period 
of service.  Based upon the recently submitted evidence, the 
Board is of the opinion that the veteran should be afforded a 
VA examination, with the examiner rendering an opinion as to 
the nature and etiology of any current back disorder and 
whether it is related to service.  

With regard to the claims of service connection for right and 
left knee disabilities, the Board notes that the veteran has 
not been afforded a comprehensive VA examination.  The Board 
further observes that the veteran's private physician, R. 
Patel, M.D., in a July 2005 letter, indicated that it was 
more likely than not that the veteran's chronic condition of 
the knees was related to his military service.  Dr. Patel 
indicated that after examining the veteran and reviewing his 
medical records to include his military records, the veteran 
was seen several times for a knee injury.  He noted that 
after exiting the military, the veteran continued to be 
treated for ongoing problems.  Dr. Patel observed that as a 
paratrooper, the veteran suffered trauma to the knees at the 
point of impact.  He noted that the difficulties stemming 
from these injuries were ongoing.  He stated that given the 
history of being treated in the military for these problems, 
it was his professional medical opinion that the veteran's 
injuries were directly related to his military service.  

The Board is unsure of the medical records that Dr. Patel had 
before him in reaching this determination.  The Board is of 
the opinion that the veteran should be afforded a 
comprehensive VA examination, with the examiner being 
requested to render an opinion as to the etiology of any 
current knee disability and whether it is related to service.  

Accordingly, this case is remanded for the following actions:  

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any cervical, thoracic, or 
lumbar spine disorder, including 
degenerative joint disease.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should offer the following 
opinion:  Is it at least as likely as not 
(a 50 percent probability or greater) 
that any current cervical, thoracic or 
lumbar spine disorder, including 
degenerative joint disease, if found, is 
related to the veteran's period of active 
service, including as a result of 
parachute jumps in service and back 
complaints noted in service medical 
records?  

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any current disorders of the 
knees, including degenerative joint 
disease.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion:  Is it at least as 
likely as not (a 50 percent probability 
or greater) that any current disorders of 
the knees, including degenerative joint 
disease, if found, is related to the 
veteran's period of active service, 
including as a result of parachute jumps 
in service or any injury to the knees 
noted in service medical records?    

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any current testicular 
disorder.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion:  Is it at least as 
likely as not (a 50 percent probability 
or greater) that any current testicular 
disorder, if found, is related to the 
veteran's period of active service, 
including as a result of injury noted in 
service medical records or as a result of 
parachute jumps in service (parachute 
harness trauma in groin area)?  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  All of the issues should be 
reviewed under a merits analysis.  If any 
of the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


